 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStandard Motor Products, Inc. and Daniel Whittleand Charles Stallions. Cases 15-CA-8331 and15-CA-8417November 24, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May 13, 1982, Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, counsel for the Gener-al Counsel and Respondent, respectively, filed ex-ceptions and supporting briefs, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,I find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, StandardMotor Products, Inc., Montgomery, Alabama, itsofficers, agents, successors, and assigns, shall takethe action set forth in said recommended Order, asmodified below:1. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(b) Expunge from its files any reference to thedischarge of Edgar Lee Hayes on September 22,i We note the following scrivener-type errors made by the Administra-tive Law Judge and excepted to by Respondent: in sec. In,B,3, first para-graph, fifth sentence, the word "ever" should read "never"; in sec. I1,E,penultimate paragraph, second sentence, the word "down" should read"shown"; and in the section entitled "Conclusions of Law," the sixthparagraph should read, "Respondent did not violate Section 8(aX3) and(1) of the Act in the discharge of Daniel Whittle and Charles Stallions."s Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.As requested by the General Counsel, we have modified the Order andnotice recommended by the Administrative Law Judge to include provi-sions requiring Respondent to expunge from its files any reference to theunlawful September 22, 1981, discharge of Edgar Lee Hayes and tonotify Hayes in writing that this has been done and that evidence of theseunlawful actions will not be used as a basis for future discipline againsthim. See Sterling Sugars Inc., 261 NLRB 472 (1982).265 NLRB No. 681981, and notify him in writing that this has beendone and that evidence of this unlawful action willnot be used as a basis for future discipline againsthim."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discourage membership inTeamsters, Chauffeurs, Warehousemen &Helpers of America, Local Union No. 612, orany other labor organization by discriminatori-ly discharging, or in any other manner dis-criminating against, employees with regard totheir hire or tenure of employment or anyterm or condition of employment.WE WILL NOT publish, maintain, or enforceany rule of conduct which unlawfully limitsthe rights of our employees to make statementsrelating to wages, hours, working conditions,or other terms and conditions of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.WE WILL offer full and immediate reinstate-ment to Edgar Lee Hayes to his former job,or, if such job no longer exists, to a substan-tially equivalent position without prejudice tohis seniority or other rights and privileges pre-viously enjoyed, and WE WILL make himwhole for any losses which he suffered byreason of the discrimination against him, withinterest.WE WILL expunge from our files any refer-ence to the discharge of Edgar Lee Hayes onSeptember 22, 1981, and we will notify him inwriting that this has been done and that evi-dence of these unlawful actions will not beused as a basis for future discipline againsthim.STANDARD MOTOR PRODUCTS, INC.482 STANDARD MOTOR PRODUCTS, INC.DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge:This case was heard at Montgomery, Alabama, on Feb-ruary 24 and 25 and March 12, 1982. The charge wasfiled in Case 15-CA-8331 on September 25, 1981,1 byDaniel Whittle, an individual, herein called Whittle, andthe complaint in that matter issued on October 26 alleg-ing that Standard Motor Products, Inc., herein calledRespondent or the Company, violated Section 8(aXl)and (3) of the National Labor Relations Act, as amend-ed, herein called the Act, in the discharge of Whittle andemployee Edgar Lee Hayes, on September 22. Thecharge in Case 15-CA-8417 was filed by Charles Stal-lions, an individual, herein called Stallions, on December14, amended January 11, 1982, and the complaint in thecase issued on January 21, 1982, alleging that Respond-ent violated Section 8(a)(3) and (1) of the Act in the im-position of more onerous work assignments on Stallionson November 12 and terminating Stallions on December9. The complaint in each case also alleges certain indi-vidual acts by Respondent violative of Section 8(a)(1) ofthe Act. An order consolidating the cases for hearingissued on January 21, 1982.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and Re-spondent, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a corporation licensed to do business inthe State of Alabama where it is engaged in the businessof warehousing and distributing of automotive parts. Re-spondent operates a warehouse at Montgomery, Ala-bama, which is the only facility involved in this proceed-ing. During the 12-month period prior to issuance of thecomplaint Respondent received at its Montgomery, Ala-bama, facility goods and materials valued in excess of$50,000 directy from points located outside the State ofAlabama. The foregoing facts which are admitted by Re-spondent meet the Board's jurisdictional standards and Ifind that Respondent is an employer within the meaningof Section 2(2) of the Act engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. The com-plaint alleges, and at the hearing Respondent stipulated,that Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, Local Union No. 612, herein called the Union,is, and has been at all material times, a labor organizationwithin the meaning of Section 2(5) of the Act. I so find.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAccording to the testimony of Stallions, which wasuncontradicted in this regard, the union activity amongRespondent's employees began about August 25 whenStallions along with Edgar Hayes sought out a union toI All dates are in 1981, unless otherwise stated.organize Respondent's employees. On September 10,they met with the Union and received authorizationcards to be passed out among Respondent's employees.Stallions also testified without contradiction that hesigned a card himself and secured other employees' sig-natures on authorization cards. On September 14, hepassed out union leaflets to employees who were report-ing to work. It is undisputed that on September 14 theUnion telegraphed Respondent that Stallions, Hayes andthree other employees, Freddie Irving, John Graham,and Mickey Williams2were engaged in an organizingcampaign at the Company on behalf of the Union. Subse-quently, Hayes was discharged on September 22 whileStallions was discharged on December 9. The third al-leged discriminatee, Dan Whittle, like Hayes, was dis-charged on September 22. The details of each dischargewill be set forth below following treatment of the allegedindependent violations of Section 8(aXI) of the Act.Plant Manager Tom Cunningham also testified that hehad received information that the names of Graham andWilliams had also been used without their knowledge orpermission.B. The Alleged Independent 8(a)(l) Violations1. Respondent's rulesThe complaint in the first numbered case alleges thatRespondent promulgated in April, and continuouslymaintained and enforced thereafter, the following rules:18. Employees must not engage in any nonjob relat-ed activities during working hours without permis-sion from their supervisor. Violators will be dis-charged.29. Any employee making false, vicious or mali-cious statements concerning an employee, the man-agement, the company or its works will be dis-charged. sIt is the General Counsel's contention that the aboverules constituted overly broad no-solicitation rules whichinherently interfered with the Section 7 rights of employ-ees to engage in mutual aid and support. Respondentadmits that the above rules have been maintained by it atall material times. The uncontradicted evidence alsoshows that the rules were republished and distributed tocertain employees on August 8.4In T.R. WI Bearings Division, a Division of TR. ., Inc.,257 NLRB 442 (1980), the Board reaffirmed its positionthat an employer rule prohibiting, without further clarifi-cation, employees from engaging in solicitation duringworking hours is presumptively invalid. The presumptionmay be rebutted, however. In the instant case, notwith-standing the complaint allegation that the rules were en-forced, there is no evidence that the rules related above' Irving, presented as a witness by Respondent, testified that her namewas used in the telegram without her authorization or knowledge.It. Exh. I.Jt. Exh. 2.483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere enforced so as to prohibit employees from solicit-ing during their breaktime, lunchtime, or other free timeduring regular working hours without prior permission.On the other hand, Plant Manager Tom Cunningham tes-tified without contradiction that the rules which wereoriginally published in April 1980, when the facility wasopened for business, were not strictly enforced with re-spect to the no-solicitation rule, and that it was his prac-tice in going over Respondent's rules with new employ-ees to tell them that breaks were their own time and theycould do what they wanted during breaks and lunch pe-riods. With respect to the rule regarding false statements,Cunningham testified, again without contradiction, thatthe rule was not applied or enforced against any kind ofunion talk. Cunningham's testimony in the foregoing re-spects was not rebutted by any General Counsel witnessand there was no evidence in the record to establish thatthe rule was in any way disparately applied or to estab-lish that any employee was under the impression that hecould not engage in union activity during the lunch peri-ods or breaktime. On the contrary, Whittle, called by theGeneral Counsel, testified that "everybody" understoodthat breaks were their own free time. Stallions also con-firmed his understanding that breaktime and lunchtimewere free of restrictions relative to union solicitations.Cunningham's testimony regarding the no-solicitationrules was delivered in a believable and convincingmanner. His claim that he explained to employees theextent of the no-solicitation rule was not only uncontra-dicted, but also appears to have been supported by theGeneral Counsel witnesses, Whittle and Stallions. Final-ly, there was no evidence the no-solicitation rule was, infact, applied to restrict employees' solicitation to timesother than when they were properly required to be per-forming their assigned work tasks. Accordingly, I creditCunningham's testimony on this point, and I concludethat Respondent has rebutted the presumption of invalid-ity of the no-solicitation rule arising by virtue of the ref-erence therein to "working hours," by properly orallyclarifying to employees the extent of application of therule. I therefore find no violation of the Act in Respond-ent's maintenance of the rule as clarified.The rule regarding false statements by employeesstands on a different footing. The Board has held thatrules substantially similar to Respondent's rule 29 are notsimply presumptively violative of the Act, but are viola-tive per se because the utterance of inadvertent or un-knowingly false statements by employees in the contextof concerted activity under the Act is protected. St.Joseph Hospital Corporation, 260 NLRB 691 (1982), citingAmerican Cast Iron Pipe Company, 234 NLRB 1126(1978), enfd. 600 F.2d 132 (8th Cir. 1979). Moreover, Re-spondent's rule 29 is also overly broad because it is fa-cially applicable to not only nonworking time, but alsoto statements made while off Respondent's property. IdAccordingly, I find that Respondent's maintenance of itsrule 29 violates Section 8(a)(l) of the Act.2. Alleged statements of CunninghamA number of instances of 8(aX)(1) violations alleged inthe complaint were attributed to Respondent's repre-sentatives by the testimony of Stallions. Stallions relatedthat around 11 a.m. on September 14 he was called intoCunningham's office where Cunningham told him thathe was aware that Stallions with a group of others wasorganizing a union at the Company. Cunningham added,Stallions testified, that he wished that they had come tohim personally, and that they would "regret" it. Stal-lions' response was that he wished that Cunninghamwould not take it personally, and it was not intended tobe personally against him. Stallions could recall nothingfurther of the conversation.Plant Manager Cunningham admitted that he had ameeting with Stallions but placed it a day or so after theUnion's telegram. He added that the meeting was at Stal-lions' request. Stallions, according to Cunningham, com-plained that Cunningham was attempting to get Stallions'father-in-law fired by another employer because of Stal-lions' union activities. Cunningham reported he deniedthe accusation and testified he avoided talking to Stal-lions about the Union. Moreover, Cunningham relatedthat he could not recall making any comment to Stallionsregarding the wish that Stallions had come to him firstrather than the Union, and he emphatically denied thathe ever told Stallions that he or the employees wouldregret going to the Union.Stallions reported that Cunningham called him into hisoffice again on September 16 to tell him that he andBilly W. Stanfield, his supervisor, were to cut out theirhorseplaying and stop card playing and the footballboard. In this meeting, according to Stallions, Cunning-ham stated that he had proposed a wage scale to NewYork (Respondent's home office) and that the situationthat existed at the plant would "alter those circum-stances" to take effect on January 1. Cunningham addedthat he could foresee some layoffs, Stallions testified.While Stallions said there was some other talk aboutother things he related nothing further about that con-versation.Cunningham denied the remarks attributed to him byStallions and testified that he made no comments at allconcerning wage increases to Stallions.The General Counsel relies on Stallions' testimony inthe foregoing respects to establish the complaint allega-tions that Cunningham unlawfully threatened to delaypay raises for employees and to lay off employees be-cause of their union activities.Stallions further testified that on the morning of Sep-tember 24 he met Cunningham at or around 10:30 or 11a.m. In that meeting with Cunningham, Stallions askedCunningham if he would be next to be discharged inview of the discharge of Whittle and Hayes. Cunning-ham responded, Stallions testified, that he guaranteedStallions that he would not be fired before the election,but that pending the outcome of the election he couldnot guarantee him anything. Cunningham denied theremark attributed to him by Stallions. The GeneralCounsel contends that the foregoing establishes the com-plaint allegation that Respondent impliedly threatened anemployee with discharge by informing the employee that484 STANDARD MOTOR PRODUCTS, INC.his continued employment was dependent upon the out-come of the union election.sConsidering all the foregoing testimony of Stallions, itis clear such testimony is irreconcilable with that of Cun-ningham. I found Cunningham more credible in demea-nor as a witness. His denials of the remarks attributed tohim were unequivocal and persuasive. He exhibited gen-erally good recall of events and he expressed his recol-lections without hesitation. His explanations of the meet-ings with, and remarks to, Stallions were not illogical orimplausible and were expressed with a sincerity thatclearly supported his credibility. Cunningham's assertionthat he specifically avoided talking to Stallions about theUnion was particularly convincing. It was also logicalthat Cunningham would seek to avoid discussions re-garding the Union with a known union supporter whohad been identified as such through the Union's owntelegram to Respondent. It is improbable that Cunning-ham would make coercive remarks regarding the Unionto Stallions, a known union adherent, and not to otheremployees. Yet, aside from unlawful interrogation attrib-uted to him by Hayes, another known union adherentand an individual who cannot be considered as whollyimpartial, no other employee attributed to Cunninghamany coercive remarks. Weighing the foregoing againstStallions' testimony, his demeanor, his obvious pecuniaryinterest in the outcome of the proceeding, his rather se-lective memory,6and my feel for the record as a whole,I find Cunningham far more credible. Accordingly, Icredit Cunningham's denials and explanations regardingthe remarks attributed to him by Stallions. I find no vio-lations of Section 8(aXl) of the Act by Respondent basedon Stallions' testimony.The complaint also alleges that on May 11 Respondentinterrogated an employee concerning the employees'union activities and beliefs. This allegation is based uponthe testimony of employee Hayes and grows out ofHayes' employment interview with Cunningham on orabout May 11. Hayes testified that he had previouslyworked for a freight line where he had been representedby a union. In the preemployment interview, accordingto Hayes, Cunningham in reviewing Hayes' applicationallegedly remarked, "I see that you worked for theTeamsters before." Hayes acknowledged that he had andthen, according to Hayes, Cunningham asked him if hewould sign "a card" if anybody approached him. Hayesresponded negatively. That was all that was said on thatpoint according to Hayes.Cunningham denied questioning Hayes about whetherhe would sign a union card if approached. He conceded,however, that he had a conversation with Hayes con-cerning his application and specifically he had observed* The complaint allegation on this point alleges that the incident oc-curred on October 5 rather than September 24 as Stallions testified. Therecord relects no explanation for the difference in dates.·It is noteworthy that while Stallions, a staunch union supporter whowas well aware of the discharge of Hayes and Whittle (and the allegedunlawfulness of it). apparently did not reveal to Board investigators anycoercive remarks by Cunningham until after his own discharge in De-cember. It appears that the discharge prompted the recollections uponwhich the General Counsel had based the independent 8(a)() allegationscontained in the complaint in Case 15-CA-8417 and attributed to Cun-ningham on dates prior to the discharge of Hayes and Whittle.on the application that Hayes had received a rather largehourly pay rate at his previous employer, and admittedthat he assumed that Hayes had been working at a firmwhere employees were represented by a union. He askedHayes how he would feel about working for substantial-ly less wages than he had received working for the prioremployer. At that point Hayes indicated that those were"contract wages" at the previous employer and Cunning-ham then expressed concern that Hayes was just lookingfor a "stop gap job" and might not be satisfied workingfor Respondent. Hayes had responded that his wife alsoworked and there would be no problem. Cunninghamspecifically denied that he asked Hayes how he wouldrespond if he were approached about the Union, and hefurther denied any questions whatsoever to Hayes abouta union.I credit Cunningham's version of the interview withHayes. Cunningham's testimony on this point was notonly clear and unequivocal, but also reasonable and logi-cal. It is also consistent with Hayes' application for em-ployment7which made no reference to Hayes' unionmembership. Moreover, Hayes appeared less positivegenerally in his testimony and was clearly less convinc-ing. Furthermore, if Cunningham had been concerned re-garding Hayes' potential as a union supporter at Re-spondent's place of business sufficient to prompt or moti-vate the question attributed to Cunningham by Hayes, itis more than likely given the antiunion motivation attrib-uted to Respondent in the 8(aX3) discharges herein thatRespondent would not have hired Hayes to begin with.Accordingly, I find that Cunningham did not questionHayes as Hayes alleged, and I therefore find no unlawfulinterrogation as alleged in the complaint regarding thisincident.3. Alleged statements of StanfieldStallions also testified regarding some remarks allegedin the complaint as coercive and attributed to his super-visor, Billy Stanfield. Thus, in support of the complaintallegation that Stanfield threatened a layoff or plant clo-sure because of the union activity, Stallions testified thataround September 22 he talked to Stanfield in the returnsdepartment where Stanfield was supervisor, and Stan-field told him that the Union was going to cause layoffsand would cause the same thing that happened in theSan Francisco plant, that it would close down and possi-bly move. Stallions responded that it was just anotherscare tactic of the Company. He could recall nothingfurther regarding the conversation which was witnessed,according to Stallions, by employee Freddie Irving.Stanfield in his testimony denied making such remarks toStallions and denied further that Respondent ever had aplant in San Francisco or in California. Irving, called asa witness by Respondent, testified that she had neverheard anything about layoffs or shutdown of a San Fran-cisco plant.Although not specifically alleged as an independentviolation of the Act, Stallions testified that on September23 Stanfield talked to him in Stanfield's office where' Resp. Exh. 12.485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStanfield told him that Cunningham and the office per-sonnel were watching Stallions on the monitors and thathe was standing around talking "union." Stanfield added,according to Stallions, that they were putting a lot ofpressure on Stanfield to fire Stallions and that this couldnot be tolerated. Stanfield told Stallions that he was tell-ing him that to help protect his job. There were no wit-nesses to his conversation, according to Stallions.Stanfield denied the remarks attributed to him by Stal-lions about Stallions being observed. On the other hand,Stanfield testified that he had chastised Stallions once forhaving walked away from his work area and going toStanfield's office where employees Pam Ray and FreddieIrving were working. When Stanfield asked him what hewas doing there, Stallions replied that he was "just talk-ing." Stanfield told him that as long as he had work todo to go to his own worktable and do it. Stallions' re-sponse, according to Stanfield, was, "Well, it won't belong until the union will be in here and I'll have a specif-ic job to do, and I'll know exactly what I'm going to doand when I'm going to do it." Stanfield repeated his di-rection that Stallions get on back to his worktable. Stal-lions responded, "Well, we know what you make a year;what Mr. Cunningham makes a year; what Speer makesa year; and we know what the Company made lastyear." Stanfield answered that he did not care what Stal-lions knew but if he had proof of the matter and broughtit in the next day Stanfied would give him 10 minutes toget up on a table and preach his "fucking Union." Stan-field's testimony with respect to his matter was generallycorroborated by Irving.Stallions also testified in support of a complaint allega-tion of unlawful interrogation by Stanfield that, on No-vember 10, 11, and 12, Stanfield questioned him severaltimes about which way the election was going.8Specifi-cally, Stanfield asked him if he thought the Union wouldwin the election and Stallions told him yes. Stanfield alsohad inquired as to whether Stanfield's name had come upat union meetings. On November 11, Stanfield allegedlytold Stallions that he saw many people going to Cun-ningham's office and they were telling Cunningham thatthey were all for the Company. Stanfield then observedthat the same people were coming out and talking toStallions and telling him that they were all for theUnion. Stanfield inquired whether with that kind of"back stabbing" Stallions thought the Union would win.Finally, Stallions related in his testimony that on theday of the election he was called into Stanfield's officewhere he found Pam Ray, Freddie Irving, and Stanfield.Stanfield said that he called him there because Freddieand Pam had some questions. They asked him whetheror not Stanfield had made some kind of deal with Stal-lions. Stallions denied that he made a deal. He was thenasked (apparently by Irving or Ray) how he was goingto vote and he said that he was still going to vote for theUnion. Stallions could recall nothing further about theconversation.Stanfield denied in his testimony the remarks attribut-ed to him by Stallions or any questions of Stallions re-garding the outcome of the election or the union cam-' The election was held on November 13.paign. While he acknowledged that he did call Stallionsinto his office on one occasion in the presence of PamRay and Freddie Irving, he said that that was because ofreports made to him by Ray and Irving to the effect thatStallions was implying to them that Stanfield was relat-ing to Stallions everything that Irving and Ray were tell-ing Stanfield in confidence. Stanfield denied that he hadbeen doing so and called Stallions in to confront him.Stanfield told Stallions in the presence of Irving and Rayto tell them what Stanfield had supposedly told Stallionsoutside. He said that Stallions equivocated. Finally, Stan-field told Stallions in the presence of the other two em-ployees that he did not want him lying anymore. Stan-field's testimony in this regard is corroborated by Irving,while Pamela Ray testified she was not questioned re-garding this incident.From the foregoing, it is obvious that the testimony ofStallions is at odds with the testimony of Stanfield andIrving. Stallions was not corroborated in any respect re-garding the comments he had attributed to Stanfield. Notonly was Stallions' testimony self-serving, but also it waslacking in conviction. Finally, his testimony on otherpoints discussed below were specifically contradicted byother credible employee witnesses rendering his total tes-timony suspect and unreliable. On the other hand, thedenials of Stanfield of the remarks attributed to him wereemphatic and expressed with clear conviction. Stanfieldfurther impressed me as a very candid witness. Stan-field's denials of any threat of plant closure as in the caseof Respondent's San Francisco plant is particularly con-vincing in view of the absence of evidence that Respond-ent ever maintained a place of business in San Franciscoor even in California. I conclude Stallions' testimony onthis point was pure fabrication. Irving's testimony whereit corroborated Stanfield's was also expressed with con-viction and without equivocation. At times she even dis-played indignation over Stallions' conduct. Accordingly,on balance I credit Stanfield and Irving wherever theirtestimony contradicts Stallions'. I therefore find no viola-tions of Section 8(a)(l) based upon Stallions' testimonyregarding remarks attributed to Stanfield.C. The Discharge of HayesHayes was employed by Respondent about May 12and worked as a material handler and subsequently as anaisleman. Hayes became involved in activity on behalf ofthe Union around the end of August. He solicited unionauthorization cards and on one occasion passed out leaf-lets to employees as they reported to work through theback door of the plant. However, his leafletting activitytook place about a week subsequent to September 14, thedate of the Union's telegram advising Respondent ofHayes' participation in union activity. Hayes was dis-charged on September 22.Hayes related that at some time prior to his dischargehe learned from Stallions that someone had written aletter to get Cunningham fired. Hayes decided to tele-phone Cunningham at his home one evening, and warn486 STANDARD MOTOR PRODUCTS, INC.him of the alleged existence of the letter.9It was Hayes'further testimony that during his telephonic conversationwith Cunningham the subject of the Union was raisedand Cunningham asked Hayes who was involved in theUnion. Hayes allegedly responded that he would not"sell anybody short." Hayes was vague with respect tohow the subject of union arose in the conversation andtestified he "felt like" Cunningham started the talk aboutthe Union. There was further discussion about thingsthat the Union could and could not do and Hayes ex-pressed his views in favor of the Union. Hayes was veryvague with respect to the details of the alleged conversa-tion with Cunningham.Cunningham, in his testimony, admitted that Hayeshad telephoned him and placed it in the evening of thesame day that he had received the telegram from theUnion. In his version, Cunningham testified that Hayesmentioned a letter from two of Cunningham's supervi-sors demanding that Cunningham resign. Cunninghamadmittedly inquired of Hayes who was behind the letterand Hayes ultimately responded that it was SupervisorStanfield and Johnny Graham, an individual who wasnot a supervisor and who had been named in the Union'stelegram as being engaged in organizing efforts. Cun-ningham admittedly asked Hayes why they would writethe letter, but Hayes could shed no light on the matter.According to Cunningham, no such letter was ever re-ceived by the Company. Cunningham denied askingHayes who was behind the union activity or any ques-tions of that nature.The complaint alleges, and the General Counselargues, that Cunningham unlawfully interrogated Hayes.I find Cunningham's version of the telephone conversa-tion with Hayes more convincing than Hayes' vague tes-timony as to the contents of that conversation. I con-clude that Cunningham's questions were limited to ascer-taining who was behind the letter seeking to have himfired. Accordingly, I find no unlawful interrogation inCunningham's remarks to Hayes.The details of Hayes' discharge are not in significantdispute. It appears that, on the morning of September 22,Cunningham was stopped in the plant area by employeeBobby Dean who began to ask Cunningham questionsabout the Union. Those questions led into a general con-versation regarding the subject which, from time to time,drew other participants including Supervisors Jeff Speerand Stanfield and Hayes. Hayes testified that he was inand out of the conversation and at one point in the dis-cussion he disputed an assertion by Cunningham that ifemployees went on strike the Company could bring in anew crew and work them. Cunningham then assertedthat Hayes had been lying to the people. Hayes testifiedthat he then responded that he was not sure what thelaw read and that he would check into it and find out.Hayes added that Cunningham pointed out that he hadbeen especially good to Hayes in letting him have time9 Hayes testified with considerable uncertainty about the date of thetelephone call to Cunningham, and said he could not be sure whether itoccurred before or after the Union's September telegram to Respondent.off.°I Cunningham, also in the discussion, according toHayes, implied that union pay scales were absurd.Hayes related that the conversation ended just prior tothe third break 1and he and Bobby Dean went onbreak. Hayes claimed he did not have an assigned breakand took any of the three breaks he cared to. Hayesadded that he went to the break room where he got aCoke and then went to use the telephone which employ-ees were authorized to using during break periods. Afterusing the telephone and waiting for a return call, Cun-ningham and Supervisor Speer walked up to him andCunningham told Hayes that he was fired for taking anillegal break and using the telephone while not on break.While Respondent conceded that it fired Hayes fortaking an illegal break, it disputes his claim that he hadno assigned break period. In this regard, Warehouse Su-pervisor Jeff Speer testified that he had specifically dis-cussed Hayes' break period with him and assigned him tothe first break. In addition, Speer had posted a notice12regarding the break schedule effective September Iwhich assigned the first break to one aisleman (Hayes'position) and the second break to the two aislemen. Noaisleman was scheduled for the third break.Employee Bobby Dean, called by Respondent, disput-ed Hayes' assertion that Dean had taken a break after thediscussion with Cunningham. Dean testified that he didnot take a break that morning because he had spent hisbreaktime talking to Cunningham. Dean related that theconversation with Cunningham began 10 or 15 minutesbefore the first break period and continued until the be-ginning of the third break period. When the first breakbell rang, Cunningham asked Dean if he were going totake a break but Dean had opted to remain talking withCunningham. Stanfield joined the conversation at orabout the time the second break bell rang. Hayes hadjoined the discussion with Cunningham a few minutesafter it started and remained for the entire conversationaccording to Dean.Cunningham's version of the discussion corroboratesthat of Dean. More specifically, Cunningham testifiedthat the conversation actually broke up when Hayes, ap-parently offended at a remark of Stanfield, called him a"big motherfucker." This brought a rebuke from Cun-ningham who told Hayes that he did not want that kindof talk, and particularly did not want it directed to anyof his supervisors. He added that he did not want to hearof a situation in which Hayes showed disrespect or in-subordination to any supervisor at that facility again orhe would fire Hayes. This apparently served to stifflefurther discussion and the conversation broke up. Cun-ningham testified that, when the first break bell rang, heindicated to the employees that they could take theirbreaks at that time but since nobody responded he as-sumed it was not their breaktime. He was uncertain10 Hayes had admittedly had a poor attendance record while employedby Respondent.I Respondent authorized three separate 10-minute break periods eachmorning to avoid overcrowding of its break facilities and to insure thatsome work is continued during break periods. Thus, employees were as-signed to specific break periods and took their breaks in accord with thatassignment.Il Resp. Exh. 4.487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether he made the same offer when the second breakbell rang.Shortly after the conversation broke up, Speer ap-proached Cunningham and asked if he had told Hayesthat he could take a break at that point. Cunninghamsaid that he had not and Speer then related that Hayeswas using the telephone. At that point Cunningham ap-proached Hayes who stated that he was taking a break.When Cunningham asked if Hayes was not aware thatthis was not his breaktime Hayes just shrugged his shoul-ders. Cunningham terminated Hayes for taking an im-proper break. Cunningham asserted in his testimony thatHayes had made an effort to flaunt company rules infront of Cunningham in such a way that Cunninghamhad no alternative but to discharge him. Cunninghamconceded, however, that there had been no prior dis-charges by Respondent of any employees for taking animproper break. On the other hand, there was no evi-dence that there had been any prior violations of thebreak rules.The General Counsel argues that Hayes' involvementin union activity, Respondent's knowledge of that in-volvement, the timing of the discharge within a week ofacquisition of such knowledge, and the absence of validjustification, when coupled with Respondent's admittedopposition to organization by its employees establish thatHayes' discharge was because of his union activities. Iconcur that the General Counsel has clearly established aprima facie case of a violation of Section 8(a)(3) of theAct in the discharge of Hayes based on the circum-stances he enumerated. The taking of an improper or outof order break on a single occasion is, on its face, arather flimsy excuse for discharging an employee andserves to impugn the asserted basis for the discharge.The gravity of the punishment greatly outweighs the of-fense particularly when one considers that Respondenthad been so lenient with Hayes in a far more seriousproblem, his absenteeism, prior to his involvement inunion activity.Under the Board's decision in Wright Line, a Divisionof Wright Line, Inc., 251 NLRB 1083 (1980), the GeneralCounsel having established a prima facie case of a viola-tion, the burden shifts to Respondent to establish thatHayes would have been discharged in any event. I ampersuaded that it has not carried that burden here. Therewas no evidence that any employee was discharged oreven reprimanded for the same offense as Hayes prior toHayes' discharge.One employee, Stallions, was reprimanded for takingan improper break subsequent to Hayes' discharge as dis-cussed infra. Even that action, however, demonstratesdisparate treatment in Hayes' case. Respondent attempt-ed to explain the obvious difference in treatment accord-ed Stallions on the basis that a reasonable basis for doubtexisted as to whether Stallions understood instructionsregarding his appropriate breaktime. Thus, Respondenthad given Stallions the benefit of the doubt while itdenied the same benefit to Hayes even though, notwith-standing specific instructions with respect to his break-time, there existed a basis for doubt as to whether Hayes,by virtue of his discussions with Cunningham and Dean,knowingly forewent the taking of a break.Certainly, there was no showing that Hayes' taking ofa third break either caused overcrowding of the breakfacilities or caused a disruption of work. In this regard,from Respondent's own break schedule, it is to be ob-served that no other aislemen were scheduled to take thethird break, so the aisleman was not completely unat-tended because of Hayes' taking of the third breakperiod.Most revealing as to Respondent's motivation inHayes' discharge was Cunningham's further explanationof the difference in the treatment accorded Stallions.Thus, Cunningham frankly testified:So, there was a substantial difference between thetwo. In one case, Hayes was coming across to meas just flaunting this in my face, this is what I cando and this is what the Union can do, and oncewe're in you're not going to be able to stop usdoing whatever we want to do.This testimony related not to Hayes' taking the break somuch as it related to Cunningham's conclusions with re-spect to Hayes' remarks in the earlier conversation be-tween Dean and Cunningham. Hayes was not given any"benefit of the doubt" as to the appropriateness of histaking the break because, I conclude, he had angeredCunningham with what he had said about the Union inthe prior conversation. At the time of his discharge,Hayes had said nothing additional to provoke Cunning-ham. Hayes' remarks about the Union in the prior con-versation, even if wrong, were clearly protected so longas such remarks were not malicious or willful. AmericanCast Iron Pipe Company, supra.Respondent argues that, if it had been inclined to dis-charge Hayes for union considerations, it would havedone so when he directed the obscenity to Stanfield.Beyond the fact that Hayes may have been still underthe umbrella of the Act's protection at the time he madethe remark by virtue of its occurrence in a frank if notheated union discussion, the fact remains, as Dean'scredible testimony has it, that Hayes apologized for theremark. Under such circumstances, including the factthat Stanfield himself had used vulgarity in the discus-sion, s no valid basis for a discharge existed.Considering all the foregoing, it is clear, and I con-clude, that Cunningham clearly associated Hayes' takingof an improper break with Hayes' staunch union support,and discharged him accordingly. I therefore find thatRespondent has failed in its burden shifted to it underWright Line principles to establish that Hayes wouldhave been discharged even if he had not been a strongunion supporter. It follows, and I conclude, that, in dis-charging Hayes, Respondent violated Section 8(aX3) and(1) of the Act.Cunninghamun testified that Stanfield had, in describing Respondent'sbenevolent attitude to employees, noted in the discussion that Respondenthad given a "break" to Hayes once when he had come to work "allfucked up," allegedly due to a medication overdose.488 STANDARD MOTOR PRODUCTS, INC.D. The Discharge of Daniel WhittleWhittle was initially employed by the Company inMay 1980 and worked until his discharge on September22, 1981, except for a brief break in his employment inFebruary when he voluntarily quit for a short while.Whittle worked as an order filler and became active inthe Union's organizational campaign. In this regard, hesigned a union authorization card and testified that be-ginning roughly in the second week of September hebegan to talk to employees regarding the Union at lunch-time and on breaks. In addition, he related that he at-tended the first union meeting which was held on Sep-tember 9.Whittle testified that on September 22 he observed anotice on the employee bulletin board to the effect that ifemployees disagreed with union organization to call anumber which was listed in the notice. Subsequently,Whittle was told that the number that was posted wasthe telephone number of Paul Ledger, another employee.Whittle testified that he concluded that he would call thenumber, but when he went back to the bulletin board tocopy the number the notice had been removed. Accord-ingly, that afternoon when he got off work he observedemployee Ledger clocking out ahead of him. He fol-lowed Ledger outside asking him for his telephonenumber and Ledger, Whittle testified, told him to "killhis ass." Whittle proceeded to follow Ledger out to hiscar and attempted to continue his questions of Ledgerabout the telephone number in the presence of other em-ployees Dean Dassel, Stallions, and William Bolling.During the encounter with Ledger, employee Bolling,who had a plate in his hand, told Ledger that he wasgoing to hit him with the plate. Also Stallions, accordingto Whittle, had to be restrained physically from trying toget some papers out of Ledger's hand. 14The encounter ended, Whittle testified, when PlantManager Cunningham hurried out to the group andasked Ledger if he had been threatened by Whittle.Ledger responded affirmatively and was supported byDassel. While Whittle denied making any threat toLedger, no one else present at the site at the time sup-ported him. Cunningham then fired Whittle on the spot.Whittle additionally testified that as he walked backtoward the plant with Cunningham he asked Cunning-ham why other people who did reprehensible thingswere not disciplined and Cunningham allegedly replied,"Things are different now."On March 29, still according to Whittle, he returnedto the plant to talk to Cunningham and to ask for his jobback. Whittle testified that Cunningham told him hewould like to give him his job back but that the lawyersin New York had the case and they were concerned be-cause Hayes' and Whittle's names were on the samecharge. The conversation ended with Whittle saying thathe would get back in touch with Cunningham the nextmorning. However, when he telephoned Cunninghamthe next day, Cunningham reported that he had not beenin touch with New York. Whittle had no contact withCunningham subsequently.1" Whittle's testimony in the foregoing respects wu corroborated bythat of Stallions and Bolling.Whittle denied that he ever threatened to bash Led-ger's head in. He further denied that he had raised hisfist to Ledger or made any threatening motion or point-ing motion with his finger to Ledger's face. He admitted,however, that Stallions' having to be restrained createdquite a scene. Whittle conceded Ledger was nervousduring the encounter and that Ledger was easily scared.Nevertheless, Whittle maintained that, although heweighed 210 to 215 pounds compared to Ledger's small-er frame, he did nothing other than ask Ledger for histelephone number. Whittle's testimony in the foregoingrespect was generally corroborated by Stallions, Bolling,and employee Henry Hinkle who also claimed to bepresent. More specifically, Bolling admitted that he toldLedger that he was going to hit him over the head withthe plate, but he testified the comment was not serious,and Ledger did not view it as serious. According toBolling, all Whittle did was ask Ledger for his telephonenumber. However, Bolling admitted that at one point hetold Whittle to "cool it" or words to that effect. He ex-plained that he gave that admonition because of "theway everybody was crowding around the car and every-thing."Stallions; in his testimony, admitted that he had triedto get the papers out of Ledger's hand and he admitsthat somebody, probably Bolling, held him back. Stal-lions denied hearing any threat by Whittle to Ledger.Hinkle related in his testimony that he did not hearany threats of violence from anybody during the parkinglot encounter. And, while he observed that Stallions didhave to be restrained, he did not hear Bolling say any-thing to Ledger or Whittle. When Cunningham came outto the group he stated, "Dan, you're fired because youare behind all this mess." Cunningham's remark in thisregard is strikingly similar to another remark that Hinkletestified he heard Cunningham make to Supervisor JeffSpeer on the afternoon of September 16. In this regard,Hinkle testified that he overheard Cunningham tellSpeer, "I believe Dan is behind all this mess." Hinkleoverheard no further remarks and was unable to putCunningham's alleged remark in context.Hinkle also testified that on the day following Whit-tle's discharge he told Cunningham that Whittle had notthreatened Ledger. He added that subsequently Cunning-ham told him that Cunningham had ascertained thatWhittle did not threaten Ledger and would like to bringhim back but it was a Jewish holiday and he could notcontact his boss.The testimony of Respondent's witnesses contrastssharply with that of the General Counsel's witnesses.Thus, Paul Ledger testified that on his way to the park-ing lot Whittle started following him and telling him,"I'm going to knock your fucking head off." At Ledger'scar Whittle started pointing his finger in Ledger's faceand telling him, "I'm going to knock your fucking headoff and break your motherfucking neck." Ledger identi-fied employee Hank Hoffmon, Dassel, Bolling, and Stal-lions as being present. While Ledger said that Bollingmade a remark about hitting Ledger in the head with aplate, Ledger said he did not regard that as a threat be-cause he and Bolling worked together and in the past489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been able to say things to each other without offend-ing each other. He described Bolling as a fairly decentfriend. Ledger testified that, when Cunningham askedLedger if he had been threatened, Ledger told Cunning-ham what happened. Dassel supported Ledger's versionand Cunningham fired Whittle. Dassel, as Respondent'switness, generally corroborated Ledger's testimony.Janice Stanfield, who is employed by Respondent asan office clerical, testified for Respondent that she wasshutting down the terminal and closing the blinds on thewindows when she noticed "a lot of confusion" in theparking lot. She observed Ledger at his car with hishands on top of the car and Dan Whittle swinging hisfist in Ledger's face. She said Ledger appeared very"agitated." She therefore called out to Cunningham andtold him Ledger was being "hassled" out in the parkinglot. At that point, Cunningham hurried out to the scene.Cunningham testified that when he arrived at Ledger'scar he asked what was going on and if Ledger werebeing threatened. Ledger responded that Whittle hadthreatened him but Whittle denied it. Dassel reportedthat Whittle had said that he was going to knock Paul'shead or something to that effect. Cunningham said thathe observed another employee, Willie Smith, nearby,but, when he glanced at Smith, Smith acted as if he didnot see anything. He asked Whittle if what Dassel hassaid was true and Whittle denied it. Cunningham then re-sponded by saying that he had Janice Stanfield sayingthat she had observed him "hassling" Ledger, thatLedger had said he uttered a threat, and that Dassel saidthat he had threatened to knock Ledger's head off. Hesaid under those circumstances he was firing Whittle-Cunningham admitted that on the way back to the plantWhittle said something about other employees breakingcompany regulations and Cunningham responded thatthat was a different situation from what they had there.On the day of his discharge, Cunningham prepared a ter-mination slip for Whittle stating, "Employee threatenedanother employee with bodily harm while on companyproperty in front of witnesses."15Cunningham testified without contradiction that, laterin the afternoon of September 22, Bolling telephonedhim and asked whether Whittle could be reinstated if heapologized to Ledger. Cunningham said no, but toldBolling if he wanted to talk about it further to come toCunningham's office the next day. He did talk to Bollingthe next day and at this time Bolling admitted that hehad threatened to hit Ledger with a plate. However,Bolling claimed that Ledger did not take it seriouslysince they always joked around. Bolling further related,according to Cunningham, that there had been other wit-nesses, so Cunningham said that he would interview theothers to see what happened. Cunningham did talk toothers, most of whom denied having heard or seen any-thing specific. On the other hand, employee Pam Cripplespecifically told Cunningham that she had heard Whittlemake a threat to Ledger as he was following him out tohis car. Cunningham concluded that Whittle had in factthreatened Ledger in a serious tone which could be dis-6 Resp. Exh. 11.tinguished from Bolling's threat which Ledger admitted-ly did not take seriously.Cunningham admitted that Whittle came back to seehim a few days later and continued to assert his inno-cence of any threats. Further, he admittedly told Whittlethat he hated to fire him because he was a good employ-ee who he had once hired back but things were differentbecause he had not just quit, he had threatened an em-ployee with bodily violence on company property. Cun-ningham specifically denied saying anything to Whittleabout conferring with company lawyers in New York.He further denied ever implying to Whittle that hewould not be hired because of the union situation nor didhe imply or state that Whittle could not be hired becausehe was connected with Hayes in the same charge whichhad been filed against Respondent.As is readily apparent from the foregoing, there is aconsiderable credibility conflict between the witnesseswith respect to whether or not Whittle issued a threat ofany kind to Ledger. Resolving such conflicts requires theweighing of equally plausible stories by apparently sin-cere witnesses who have different perceptions of eventsthey have witnessed. Such perception is naturally affect-ed by the interest of the individual witness. Minor vari-ations of perceptions can be expected and even variationsin the identification of other witnesses to the event aspresent here is not unusual. In resolving conflicts in suchsituations there is always a significant chance of an errorby the trier of fact.Considering the record as a whole, I conclude that thesingle witness to Whittle's threats who was most likelynot to have any position or particular interest to preserveand therefore most likely to be most disinterested wasPam Cripple. Pam Cripple, who admittedly was notpresent during the entire encounter between Ledger andWhittle, testified that, as she was leaving the plant andwalking into the parking lot, Whittle was "harassing"Ledger about a telephone number and she heard Whittleat one point when she was walking about 6 feet to theside of Ledger tell Ledger that he was going to "knockhis fucking head off." She also testified she heard Ledgertell Whittle that he was not even going to talk to Whit-tle. Pam Cripple proceeded to her car and immediatelyleft the area.Cripple was not only unlikely to be biased, but I alsofound Cripple most convincing and sincere in demeanor.Moreover, it is clear that Whittle, as well as Stallions forthat matter, was motivated in the encounter with Ledgerby an apparent change of heart by Ledger with respectto the union organization campaign,"' and Ledger's ef-forts to get other employees to withdraw their union au-thorization cards. Under these conditions, it is not likelythat Whittle was simply asking Ledger for a telephonenumber. Moreover, it is unlikely that a simple request fora telephone number would have provoked the state offright which Whittle concedes was exhibited by Ledger.'I Whittle testified that 38 of Respondent's 38 employees had signedunion authorization cards. If this is true, and there is no evidence to con-tradict it, the testimony of all of Respondent's employee witnesses cannotnecessarily be dismissed as simply biased and motivated in their testimonyby antiunion considerations.490 STANDARD MOTOR PRODUCTS, INC.Accordingly, in view of the threat heard by Pam Cripplewhom I credit, and considering the circumstances as awhole, and also because Ledger and Dassel impressedme as sincere and honest, I credit the testimony ofLedger and Dassel over that of Whittle and the otherGeneral Counsel witnesses with respect to the threatsmade at Ledger's car. Accordingly, I conclude thatcause existed for Whittle's discharge.Whittle's denials of the threats to Ledger, which Ihave discredited, in effect colors the remainder of his tes-timony with respect to remarks he attributed to Cunning-ham. Accordingly, and because I found Cunningham tobe a frank and convincing witness, I credit Cunning-ham's denials of the specific remarks attributed to him byWhittle.Since I find the facts to be contrary to facts uponwhich the General Counsel relies to establish the viola-tions in Whittle's discharge, I conclude that the GeneralCounsel has not made a prima facie showing sufficient tosupport the conclusion that protected conduct was a"motivating factor" in Respondent's discharge of Whittleas required under the Board's principles more recentlyenunciated in Wright Line, supra. Moreover, in thisregard, I conclude, as Respondent's brief argues, therecord does not support a finding that Respondent wasaware of Whittle's union activities or inclinations, oreven that the encounter between Ledger and Whittlewas related to union matters.I specifically discredit that testimony of Hinkle andBolling upon which the General Counsel relies to estab-lish Respondent's knowledge or belief of Whittle's sym-pathies. Hinkle's testimony regarding overhearing Cun-ningham's September 16 reference to Whittle as being"behind this mess" has already been recited. I find Hin-kle's testimony patently incredible. His hearing was tooselective to be believable. His recollection of the date ofthe statement, so positive on direct examination, wasshaken on cross-examination. The impression createdwhile testifying that Hinkle was simply repeating a storyprepared for him received support from the oddly similartestimony of Bolling. Thus, Bolling testified that he over-heard Cunningham on September 16 tell Speer near Cun-ningham's office, "Dan and Cowboy [Stallions] are theringleaders." This could not have been the same remarkoverheard by Hinkle because Hinkle said he heard it inthe work area. Although Bolling initially placed the timeas September 16, the same date Hinkle claimed to haveheard the similar remark, he subsequently conceded thatit could have been after Whittle's discharge. The similar-ity in the alleged remark attributed to Cunningham byboth Hinkle and Bolling, their initial claims that the re-marks took place on the same day, their inability to placethe remarks in any sort of context, and the improbabilitythat such similar remarks attributed to Cunninghamwould be repeated to the same person, Speer, in two dif-ferent areas of the plant, give the testimony of Hinkleand Bolling the ring of pure fabrication. I therefore donot credit either of them wherever either are contradict-ed by other witnesses herein.This leaves nothing to establish Respondent's knowl-edge of Whittle's union sympathies or activities exceptfor the possible application of the Board's small plantdoctrine. However, as Respondent's brief points out, theBoard has held that the small size of an employer's plantdoes not warrant a finding of knowledge of union activi-ties of specific employees absent supporting evidenceshowing that the union activities were carried out insuch a manner or at such times as to compel a findingthat the employer in the normal course of events musthave noticed them. See Hadley Manufacturing Corpora-tion, 108 NLRB 1641, 1650 (1954); Ralston Purina Com-pany, 166 NLRB 566 (1967). Here, while Respondentemployed only 38 unit employees, there is no supportingevidence to show that Whittle's activities were carriedout at such places and times that Respondent must havenoticed them. Accordingly, I find Respondent had noknowledge of Whittle's union sympathies. In view of theabsence of such knowledge and due to my finding ofcause for the discharge, I find that Whittle's dischargedid not violate Section 8(a)3) and (1) of the Act. I shalltherefore recommend that the 8(aX3) and (1) allegationsof the complaint relative to Whittle's discharge be dis-missed.E. The Alleged Discriminatory Work Assignments andDischarge of StallionsStallions began work for Respondent in June and gen-erally worked in the re-box department under the super-vision of Stanfield. The fact that Stallions became activein the union campaign as well as the fact that he wasnamed in the Union's telegram to Respondent on Sep-tember 14 as having been involved in such activities hasalready been set forth. Stallions continued in his unionactivity and served as a union observer during theNLRB-conducted election. The General Counsel allegesthat Respondent imposed more onerous work assign-ments on Stallions from November 12 to on or aboutDecember 9 when Stallions was discharged by Respond-ent. It is further alleged that the more onerous work as-signments were imposed because of Stallions' union ac-tivity and that his discharge was prompted by such ac-tivity.With respect to the alleged unlawful work assign-ments, Stallions testified that on the day prior to theelection he was assigned to work outside the plant wash-ing down the parking lot, sweeping it, and paintingwhite lines on it. That assignment was contrary to hisnormal assignment in the return department where hewent over returned parts to ascertain whether they weredefective, and, if defective, to throw them away. Hiswork on the parking lot continued through November 13and after that date he continued to receive assignmentsto work outside the plant, cutting weeds and grass, afterwhich he was assigned to dig out a drainage ditch, a taskwhich he claimed took 2 days. Thereafter, he continuedto receive outside work assignments cutting trees andgrass and working in flower beds. On December 7, hewas transferred back into the plant where he was as-signed to loading and unloading trucks, and sorting outparts.Respondent denies that Stallions was assigned to moreonerous work, although it concedes that except for thetree cutting he was assigned to do the outdoor work he491 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified about. However, Stanfield and Cunninghamboth testified that the assignment of employees to outsidework was not without precedent, and each pointed outthat even Stallions had been assigned to outside workearlier in the summer. In fact, Stanfield testified withoutspecific contradiction that in July and August Stallionsdid 80 to 85 percent of all the outside work at the plant.Furthermore, Stanfield testified that he himself had donesome of the outside work painting yellow lines in theparking lot and running a weed eater.Respondent further contends that several employeeshad been assigned to do outside work from time to time,and Stanfield in his testimony named a number of em-ployees who had been so assigned. Most of this workwas assigned during the preceding summer when workwas slow and employees were given the option to gooutside and work or go home. On the other hand, Stan-field related that the bulk of the more recent outsidework was done around the time of the sales conventionthat Respondent held in Montgomery in December. Inthis connection, Cunningham explained that the conven-tion began on December 13 and drew approximately 100attendants. Because a number of visitors from outside thearea could be expected to visit the plant during the con-vention, Cunningham gave instructions to do as muchcleanup and spruce up work outside the building as pos-sible. Employee Pamela Ray testified in support of Cun-ningham that it was generally known by the employeesthat Respondent was trying to spruce up the place inpreparation for the convention.Finally, Stanfield testified that back during the summerStallions had told him that the preferred to work outside.That testimony receives corroboration from the testimo-ny of Pamela Ray who said Stallions once told her thathe did not mind doing outside work, and that he enjoyedthe sunshine and being outside.In arguing that Stallions' outside work assignmentswere discriminatory, the General Counsel points to thetiming of the assignments right around the election, thearduous nature of the work outside, and Respondent'sunion animus. That Stallions was assigned outside workwhich was not his regular duty is not disputed. There islittle, however, in the record to show that such assign-ments were actually more arduous than his regular as-signments. With respect to cutting grass, the record re-flects that he used a riding mower. Only the digging ofthe ditch would appear to have presented a more diffi-cult task than normally peformed by Stallions. 17There isno evidence which would indicate that Stallions' outsidework was made more onerous due to weather conditions.Moreover, consistent with the testimony of Stanfield andRay, whom I have credited, I conclude that Stallions en-joyed the outside work. This conclusion is substantiatedby the fact that Stallions at no time protested or in anyway raised objections to Stanfield or any supervisorabout his outside assignments. Accordingly, I conclude"1 Although Stallions' testimony indicated in effect that he dug a"new" ditch, and it took 2 days, Stanfield testified that the assignmenttook a major part of only I day and involved not the digging out of anew ditch but the cleaning out of an old one. I find Stanfield's testimonymore credible than Stallions' who, I believe, tended to exaggerate. Iaccept Stanfield's testimony where it differs from Stallions'.the record does not establish that such outside assign-ments of Stallions were more onerous.Moreover, the absence of discrimination in the outsideassigments to Stallions is supported by the reasonable ne-cessity for the work to be performed; i.e., because of thesales convention. Further, the assignment of other em-ployees to do portions of the outside work, even thoughto a lesser degree than Stallions, in preparation for theconvention, also reflects the absence of discrimination. Itherefore conclude that the General Counsel has not es-tablished the required preponderance of evidence toshow that the assignments of Stallions to the outsidework was violative of Section 8(aX3) and (1) of the Act.Turning to the discharge of Stallions, Respondent as-serts that Stallions was discharged on December 9 forspitting tobacco juice on the warehouse floor in violationof a company rule. Based upon Stallions' denial ofhaving chewed or spit tobacco at all on the afternoon ofDecember 9, the General Counsel argues that Respond-ent's asserted grounds for the discharge is nonexistentand that he would not have been discharged but for hisunion or protected activities.Stallions testified that at 4:20 p.m. on December 9 ashe was leaving the restroom area he was approached bySupervisor Stanfield who read him the rule in the plantabout spitting on the floor,18 pointed to the floor, andsaid there was few drops there and Stallions could hitthe "damn clock." While Stallions admitted he had beenchewing tobacco the morning he was discharged hedenied that he was chewing tobacco anytime after lunchthat day. Moreover, he claimed that he had continuallychewed tobacco since becoming employed. While he hadbeen aware of the rule against spitting on the floor, hetestified that he had been told by Cunningham that itwas "OK" to chew tobacco as long as one either spit ina box or spit in a can. Therefore, Stallions testified thathe carried a little box around with him for this purpose.In direct contradiction of Stallions, Stanfield testifiedthat he approached Stallions on the afternoon of his dis-charge regarding a work problem. As he was talking toStallions he observed Stallions chewing tobacco and,while he watched, Stallions turned his head, "worked abig gob of spit in his mouth," spat on the floor, andturned back to look directly at Stanfield. While therewas a box in the vicinity which may have been Stallions'target, it was Stanfield's testimony that he hit the floor.Stanfield without saying anything to Stallions went toemployee Pamela Ray and directed her to go to talk toStallions and observe that he was chewing tobacco. Stan-field then went into the office and related what had tran-spired to Cunningham. Cunningham asked if there wereanything in Stallions' file regarding his chewing tobacco.Stanfield replied affirmatively referring to a July 10warning which had been issued to Stallions to the effectthat chewing tobacco was against company policy." A"1 Respondent's applicable rule states: "Spitting on the floor is one ofthe most unsanitary- habits. Any employee apprehended will be dis-charged. This especially applies to chewing tobacco." It. Exh. 1, rule 27.19 Stanfield further testified that leadman Johnny Graham had oncecomplained about Stallions' chewing but since Graham was not a super-visor and since Stanfield had not personally seen Stallions chewing in theContinued492 STANDARD MOTOR PRODUCTS, INC.decision was then made to discharge Stallions so Stan-field removed a copy of the Company's rules signed byStallions when he was employed, took them to Stallions,and read them to him and then discharged him. Accord-ing to Stanfield, Stallions still had tobacco in his mouthat the time of the discharge. Pamela Ray testified for Re-spondent in support of Stanfield's testimony that at Stan-field's direction she had gone to observe Stallions on De-cember 9 and had ascertained that he was chewing to-bacco. Furthermore, she observed him spit once in herpresence. However, on that occasion, he spat into a box.In assessing Stallions' general credibility and in evalu-ating Respondent's motivation in his discharge, it is nec-essary to allude to other incidents which provoked writ-ten disciplinary action against Stallions by Respondent.The first was on November 19 when Cunningham issueda written warning to Stallions for threatening other em-ployees with loss of their jobs and telling them thatpeople in the plant would make it hard on them if theydid not sign a union card. Stallions denied having en-gaged in such conduct and refused to sign the disciplin-ary action form. His denial was contradicted at the hear-ing by the testimony of Charlotte Smith who testifiedthat, following her employment on November 9, Stal-lions asked her to sign a union authorization card andshe refused. Stallions then told her that when the Unioncame in it was more than likely that if she did not joinshe would not keep her job very long. Smith reportedthe matter to Cunningham. Smith's testimony was clearand she impressed me as being sincere. I credit her testi-mony over Stallions.Stallions received another writeup dated December 8for having taken an authorization break. Stallions refusedto sign the warning at first but then proceeded to signunder Cunningham's threat to discharge him for insubor-dination if he did not sign. It appears that on December7 upon returning to work in the plant following the out-side assignments he worked in a "class 4" position out-side his old work area. Stallions took his break with em-ployees in the new area. But according to Stanfield,whom I credit, the following day, December 8, Stallionswas assigned to checking overstock in another area, yettook the same break he had taken the day before. Sincethere may have been some legitimate confusion in Stal-lions' mind about which break he should have taken, Re-spondent decided not to discharge him and instead onlyissued the written warning to him. The December 8warning to Stallions was not alleged to be discriminatorynor was discrimination in this regard argued in the Gen-eral Counsel's brief.There was substantial record testimony tending to es-tablish that Stallions was involved both before and afterhis discharge in a mysterious campaign to embrass Cun-ningham or have him fired. This campaign involved thecirculation of rumors about the resignation of Cunning-ham and subsequently the initiation of a poster campaignseeking to have Cunningham fired. While these mattersmay be related to Stallions' credibility since he deniedany involvement in such a campaign, I find it unneces-plant he made no note in Stallions' record of the matter. Stanfield addedthat he had seen Stallions chew tobacco several times outside the plantwhile working outside, but that was not contrary to any rules.sary to treat them in detail in this Decision. It is suffi-cient to observe that I find Cunningham, Stanfield, andRay more convincing and credible than Stallions. Ac-cordingly, I accept their testimony with respect to thefacts surrounding Stallions' discharge on December 9.Stallions' known union involvement makes his dis-charge suspect. The suspicion is increased by the factthat he was the second of the five people named in theUnion's September 14 telegram as being involved inunion activity who was discharged. The three remainingemployees named in that telegram, according to Cun-ningham, had indicated that their names were containedin the telegram without their authorization, thereby sug-gesting their lack of support for the Union's campaign.Thus, the two most active union adherents, Hayes andStallions, were discharged by Respondent. This circum-stance, coupled with the unlawful discharge of Hayeswhich I have already found, establishes, in my view, theGeneral Counsel's prima facie violation of Section 8(aX3)and (I) in Stallions' discharge. It therefore becomes Re-spondent's burden to show, under these circumstances,that it would have fired Stallions notwithstanding hisunion involvement. I am satisfied that Respondent hasmet its burden in this regard. On the credited testimonyof Respondent's witnesses, I have found that cause exist-ed for Stallions' discharge; i.e., spitting on the floor ofthe warehouse. While there is no evidence that other em-ployees had been discharged for this offense, it is quiteclear that it was a dischargeable offense under Respond-ent's rules and Stallions was clearly aware of the rules.The absence of any prior discharges for infraction ofthe rule against spitting on the floor does not support aninference of discrimination here where there is no evi-dence of any prior violations. Stallions himself had oncebeen warned by Stanfield in an excessively broad appli-cation of Respondent's rule not to chew tobacco in thewarehouse. Although that warning must be considered asan invalid application of the rule, it occurred prior toany union activity by Stallions and cannot be consideredas discriminatorily motivated. It does serve, however, toreflect Stanfield's sensitivity to the chewing of tobaccoin the warehouse and decreases the likelihood that Stan-field's reaction to Stallions' spitting on the floor was mo-tivated by Stallions' union activity. Moreover, Stanfield'sreaction is even more understandable since, I find, Stal-lions' spitting on the floor in Stanfield's presence makessuch action viewable as open defiance. Stallions' denialwhich I had discredited that he was chewing tobacco atall at the time precludes a determination that his spittingwas an act of inadvertence, that his failure to hit an ap-propriate receptacle was accidental, or that some otherameliorating circumstance existed.I am not so naive as to believe that Respondent wasnot happy to be relieved of Stallions' employment be-cause of his prior union activity. But, as the Board saidin B. G. Berland Paint City, Inc., 199 NLRB 927 at 928(1972):The mere fact that an employer may want to partcompany with an employee whose union activitieshave made him persona non grata does not per se es-tablish that a subsequent discharge of that employee493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmust be unlawfully discriminatory. If the employeehimself obliges his employer by providing a validindependent reason for the discharge, i.e.-by en-gaging in conduct for which he would have beendischarged anyway-it cannot properly be labeledpretext and ruled unlawful.See also Golden Nugget, Inc., 215 NLRB 50 (1974); KiateHolt Company, et al., 161 NLRB 1606 (1966).Here Stallions committed a dischargeable offenseunder Respondent's rules. No ameliorating or mitigatingcircumstances were drawn. No evidence of disparate ap-plication of the rules with respect to this offense wasshown. And Stallions had even been warned previouslyabout chewing tobacco inside the warehouse.Under the circumstances, I conclude that Stanfield'sconclusion that Stallions' action was an act of defiancewas an honest one and the discharge justifiable. Accord-ingly, I conclude that Stallions would have been dis-charged even in the absence of his union activity. It fol-lows, and I conclude, that Stallions' discharge did notviolate Section 8(a)(1) and (3) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By publishing, maintaining, or enforcing a rule ofconduct for employees which unlawfully limits the rightsof employees to make statements relating to wages,hours, working conditions, or other terms and conditionsof employment, Respondent has engaged in, and is en-gaging in, unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4. By discharging its employee Edgar Lee Hayes,thereby discouraging membership in the Union, Re-spondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6. Respondent did violate Section 8(a)(3) and (1) of theAct in the discharges of Daniel Whittle and Charles Stal-lions.7. Respondent has not violated Section 8(a)(1) of theAct in any other manner alleged in the complaint.THE REMEDYHaving found that Respondent has committed viola-tions of Section 8(a)(3) and (1) of the Act, I shall recom-mend that it be required to cease and desist therefromand to take certain affirmative actions designed to effec-tuate the policies of the Act. Since I found that Respond-ent discriminatorily discharged Edgar Lee Hayes, it willbe recommended that Respondent be ordered to offerhim immediate and full reinstatement to his former job,or, if that job no longer exists, to a substantially equiva-lent position, without prejudice to his seniority or otherrights and privileges, and make him whole for any lossof earnings he may have suffered from the time of hissuspension to the date of Respondent's offer of reinstate-ment. The backpay for said employees is to be computedin accordance with the formula approved in F. W Wool-worth Company, 90 NLRB 289 (1950), with interest com-puted in the manner prescribed in Florida Steel Corpora-tion, 231 NLRB 651 (1977).20Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER21The Respondent, Standard Motor Products, Inc.,Montgomery, Alabama, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Publishing, maintaining, or enforcing any rule ofconduct where it unlawfully limits the rights of employ-ees to make statements relating to wages, hours, workingconditions, or other terms and conditions of employment.(b) Discouraging membership in Teamsters, Chauf-feurs, Warehousemen & Helpers of America, LocalUnion No. 612, or any other labor organization, by dis-criminatorily discharging employees, or in any othermanner discriminating against them with regard to theirhire and tenure of employment or any term or conditionof employment.(c) In any like or related manner interfering with, re-straining, or coercing employees in exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Edgar Lee Hayes immediate and full rein-statement to his former job, or, if such job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or other rights or privileges, andmake him whole for any loss of earnings in the mannerset forth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Montgomery, Alabama, place of businesscopies of the attached notice marked "Appendix."22Copies of said notice, on forms provided by the RegionalDirector for Region 15, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in20 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716, 717-721 (1962).1" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.494 STANDARD MOTOR PRODUCTS, INC.conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall2s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgmznt of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."be taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS ALSO RECOMMENDED that the complaint be dis-missed insofar as it alleges violations of the Act not spe-cifically found.495